*If the master, purser, or factor, or he who on board of the vessel pretends to be the owner, borrows money for such a purpose, on bottomry, the owner is bound, although the money be not so employed. He has remedy against his factor, in whom he trusted. You cannot now allege that the property was in you before.
C. J., concurred. *Page 799 
JONES, J. If the suit be in the Admiralty Court, after sentence, you cannot have a prohibition on a suggestion that the matter did not happensuper altum mare.
Hitcham. Where the court has jurisdiction, prohibition lies after sentence.
JONES, J., denied this. The prohibition was refused.
Talbot, Dr. They might have helped themselves by alleging that the property was in them, before the bottomry, and this they may yet do upon an appeal.
CURIA to Hitcham. Take your remedy against your factor, or him who pawned the vessel, in an action of trover.
Hitcham. We cannot, for he who pawned the vessel did not deliver her.
JONES, J. Then bring trover against Justus Lyrus. Noy, 95.